DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0048091) in view of Abrams (5,439,320).
	With regard to claim 1, Tjader discloses a pipe breaking assembly (abstract), comprising: 
	an expander (108) having a front opening (fig. 2, 4a, 4b) for a pulling cable (106); a cutter (102) rotatably coupled in front of the expander (para 0022, figs 1-2); a cable gripping anchor (200) including a number of tapered anchor jaws (500; fig. 5) located in the expander (para 0038); a replacement pipe anchor (116/122) located at a back end of the expander (fig. 2), the replacement pipe coupling adapted to hold a trailing replacement pipe (121); and an expander coupling (204) attaching the replacement pipe anchor to the expander (fig. 2).
	Tjader is silent regarding the expander is rotatable relative to the pipe anchor.
	Abrams discloses a pipe breaking assembly (abstract) comprising an expander (17) and a replacement pipe anchor (18) wherein the expander is rotatable relative to the pipe anchor (via pin connection; figs. 1, 2, 4a).
	It would have been obvious to one of ordinary skill in the art before the invention was made to modify Tjader and have the replacement pipe anchor rotatable to the expander as taught by Abrams to reduce stress on the replacement pipes as the replacement pipe is traversed through the bore.
	
	With regard to claim 2, Tjader further discloses the cutter is rotatably coupled in front of the expander by a ball and socket joint (114, fig. 3, para 0029).
	With regard to claims 4 and 10, Tjader further discloses the cutter includes four blades (para 0046).
	With regard to claim 6, Tjader further discloses a diameter of the cutter is smaller than the diameter of the expander (fig. 2).
	With regard to claims 7-8 and 12-13, Tjader further discloses the replacement pipe anchor includes a number of serrations to grip an interior surface of a pipe to be replaced wherein the number of serrations include screw threading (para 0023).

	With regard to claim 9, Tjader discloses a pipe breaking assembly (abstract), comprising: 
	an expander (108) having a front opening (fig. 2, 4a, 4b) for a pulling cable (106); a cutter (102)  forming a ball and socket joint (114) with the expander wherein the cutter is configured to abut a front end of the expander without direct coupling (fig. 1), wherein pulling forces are transmitted in compression through the ball and socket joint (paras 0023-0032); a cable gripping anchor (200) including a number of tapered anchor jaws (500; fig. 5) located in the expander (para 0038); a replacement pipe anchor (116/122) located at a back end of the expander (fig. 2), the replacement pipe coupling adapted to hold a trailing replacement pipe (121); and an expander coupling (204) attaching the replacement pipe anchor to the expander (fig. 2).
	Tjader is silent regarding the expander is rotatable relative to the pipe anchor.
	Abrams discloses a pipe breaking assembly (abstract) comprising an expander (17) and a replacement pipe anchor (18) wherein the expander is rotatable relative to the pipe anchor (via pin connection; figs. 1, 2, 4a).
	It would have been obvious to one of ordinary skill in the art before the invention was made to modify Tjader and have the replacement pipe anchor rotatable to the expander as taught by Abrams to reduce stress on the replacement pipes as the replacement pipe is traversed through the bore.

Claims 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0048091) in view of Lutz et al. (4,911,579).
	With regard to claims 1 and 3, Tjader discloses a pipe breaking assembly (abstract), comprising: 
	an expander (108) having a front opening (fig. 2, 4a, 4b) for a pulling cable (106); a cutter (102) rotatably coupled in front of the expander (para 0022, figs 1-2); a cable gripping anchor (200) including a number of tapered anchor jaws (500; fig. 5) located in the expander (para 0038); a replacement pipe anchor (116/122) located at a back end of the expander (fig. 2), the replacement pipe coupling adapted to hold a trailing replacement pipe (121); and an expander coupling (204) attaching the replacement pipe anchor to the expander (fig. 2).
	Tjader is silent regarding the expander is rotatable relative to the pipe anchor and wherein the expander coupling includes a bolt oriented axially within the pipe breaking assembly.
	Lutz discloses an assembly wherein the expander (36) rotatable relative to the pipe anchor (56) and wherein the expander coupling includes a bolt (76; col. 4, lines 46-60) oriented axially within the assembly (figs. 3-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tjader and have the pipe anchor rotatable to the expander as taught by Lutz to reduce stress on the replacement pipes as the replacement pipe is traversed through the bore.

Claims 5 and 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tjader (2007/0048091) in view of Abrams (5,439,320) as applied to claim 1 above, and further in view of Wentworth et al. (2002/0114671).
	With regard to claims 5 and 11, Tjader discloses the invention substantially as claimed however is silent regarding a lubricant passage exiting the pipe breaking assembly in front of the expander.
	Wentworth an assembly comprising a lubricant passage (65; fig. 8) exiting the pipe breaking assembly in front of the expander.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Tjader and utilize a lubricant passage as taught by Wentworth in order to reduce friction of the assembly during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
8/31/2022